           Case 2:19-cv-01986-GMN-DJA Document 9 Filed 01/13/20 Page 1 of 2



 1   Justin T. Grim, Esq.
     State Bar No. 12588
 2   McCALLA RAYMER LEIBERT PIERCE, LLP
     1635 Village Center Circle, Suite 130
 3
     Las Vegas, Nevada 89134
 4   Telephone: (702) 425-7267
     Justin.Grim@McCalla.com
 5   Attorney for JPMorgan Chase Bank, N.A.
     and Chase Mortgage Company
 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  DISTRICT OF NEVADA
 9
                                             *****
10
     UNITED STATES OF AMERICA,                     :   Case No.: 2:19-cv-01986-GMN-DJA
11                                                 :
                                                   :
                           Plaintiff,              :   STIPULATION AND ORDER TO EXTEND
12
                                                   :   DEADLINE FOR DEFENDANTS
13           v.                                    :   JPMORGAN CHASE BANK, N.A., AND
                                                   :   CHASE MORTGAGE COMPANY TO
14   JEFFREY A. MARTINEZ, individually, and as :       RESPOND TO PLAINTIFF’S COMPLAINT
     Trustee of the Martinez Family Trust; DOLORES :   (FIRST REQUEST)
15   M. MARTINEZ, individually and as Trustee for :
                                                   :
     the Martinez Family Trust; THE MARTINEZ       :
16   FAMILY TRUST; MARTINEZ &                      :
     ASSOCIATES, INC. (NV20041370692);             :
17
     MARTINEZ & ASSOCIATES INC.                    :
18   (NV20181033912); SIERRA MORTGAGE              :
     CORPORATION; FIDELITY NATIONAL                :
19   TITLE; CHASE MORTGAGE COMPANY; JP :
                                                   :
     MORGAN CHASE BANK NATIONAL                    :
20   ASSOCIATION; NEVADA MORTGAGEE                 :
21   ASSISTANCE COMPANY, LLC; THE COOPER :
     CASTLE LAW FIRM, LLP; RHODES RANCH :
22   ASSOCIATION; and REPUBLIC SILVER              :
     STATE INC., DBA, REPUBLIC SERVICES,           :
23                                                 :
                                                   :
                           Defendants.
24                                                 :
                                                   :
25

26      IT IS HEREBY STIPULATED by and between Plaintiff UNITED STATES OF AMERICA
27   (hereafter “Plaintiff”) through its attorney E. Carmen Ramirez, and Defendants JPMORGAN
28   CHASE BANK, N.A. and CHASE MORTGAGE COMPANY, (collectively “Chase”) through

                                               -1-
            Case 2:19-cv-01986-GMN-DJA Document 9 Filed 01/13/20 Page 2 of 2



 1   attorney Justin T. Grim, Esq., that Defendants Chase may have additional time within which to

 2   answer or otherwise respond to Plaintiff’s Complaint. Specifically, the parties have agreed to

 3   extend Defendants’ time to respond. Defendants may answer or otherwise respond to Plaintiff’s

 4   Complaint on or before January 31, 2020.

 5        The parties further agree that good cause exists for this extension. The amended response

 6   deadline allows Defendants to continue investigating the matter and for the parties to continue

 7   their discussions regarding the dispute.

 8   Signed this 13th day of January, 2020      Signed this 13th day of January, 2020

 9

10   McCALLA RAYMER LEIBERT PIERCE, LLP

11

12   By: /s/ Justin T. Grim                        By: /s/E. Carmen Ramirez
     Justin T. Grim, Esq.                             E. Carmen Ramirez
13   Nevada Bar No. 12588                             U.S. Department of Justice, Tax Division
     McCalla Raymer Leibert Pierce, LLP               Tax Division
14   1635 Village Center Circle, Ste. 130             P.O. Box 683
15   Las Vegas, Nevada 89134                          Ben Franklin Station
     (702) 425-7267                                   Washington, DC 20001
16   Attorney for JP Morgan Chase Bank, N.A.;         202-616-2885
     and Chase Mortgage                               Attorney for United States of America
17
                                                 ORDER
18
19      IT IS ORDERED. Defendant shall answer or otherwise respond to Plaintiff’s Complaint

20   on or before January 31, 2020.

21   Datedthis
     Dated this______
                15th day
                      dayof
                          ofJanuary, 2020. 2020.
                             ______________,
22

23                                                        ____________________________________
                                                          DISTRICT   COURT JUDGE
                                                          Daniel J. Albregts
24                                                        United States Magistrate Judge
     Submitted by:
25
     /s/ Justin T. Grim
26   Justin T. Grim, Esq.
27   McCalla Raymer Liebert Pierce LLP
     1635 Village Center Circle, Suite 130
28   Las Vegas, Nevada 89134


                                                    -2-
